DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-36 are presented for examination.
Claim(s) 1-20 has/have been canceled.
Responsive to communication filed on 7/15/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 23, 24, 25, 27, 28, 29, 31, 32, 33, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo (US 2017/0177396) and further in view of Cropper (US 2017/0063722).

A method, comprising: 
detecting a need to scale at least one virtualized network function component (VNFC) implemented as a container (¶ 25, “ETSI NFV defines a virtual network function (VNF) to be comprised of one or more VNFCs”; ¶ 64, “FIG. 5 shows an example of automatic needs-based hardware-acceleration assignment scale-out for resource optimized virtual applications for NFV using NFV system architecture 400”; ¶ 65, “During a first step, the VM or container detects and overload condition”); 
monitoring resource utilization by the container and determining if a virtual machine hosting the container has resources available (¶ 69, “In a block 806, ongoing monitoring of actual CPU utilization (COMPUTE_USAGE) is performed for each instance”; ¶ 70, “In a decision block 808 a determination is made to whether the actual CPU utilization exceeds the CPU usage limit established in block 804 for a particular cloud instance”); 
based at least on the resource utilization and the determining if the virtual machine hosting the container has resources available, when it is determined that the virtual machine hosting the container has insufficient resources available, evaluating the virtual machine hosting the container (¶ 72, “Once available hardware-acceleration resources that are sufficient to put the cloud instance below its COMPUTE_LIMIT have been found, the available hardware-acceleration resources are dynamically assigned to the particular over-the-limit cloud instance in a block 816”), and, based on the evaluating: 
allocating additional virtualized resources to the virtual machine hosting the container (¶ 65, “An applicable needs-based acceleration is , or 
instantiating a new virtual machine and allocating the container to the newly instantiated virtual machine (¶ 67, “A needs-based acceleration is selected in step 4, with a new VM (e.g., VM 602) being provisioned in step 4”).
Palermo does not expressly disclose, however, Cropper discloses: a virtual machine hosting a container (Figure 5 and ¶ 68, “Virtual machines 521, 524, 527 have a bunch of containers (e.g., one or more containers) 522, 525, 528”); and 
instantiating a new virtual machine and allocating the container to the newly instantiated virtual machine (¶ 63, “establishing the container arrangement includes initiating deployment of a new virtual machine …  the new virtual machine to have the particular container technology”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a virtual machine hosting a container; and instantiating a new virtual machine and allocating the container to the newly instantiated virtual machine, as taught by Cropper, in the same way to the virtual machine, as taught by Palermo. Both inventions are in the field of allocating containers, and combining them would have predictably resulted in “managing a shared pool of configurable computing resources which has a set of containers”, as indicated by Cropper (¶ 1).

the deciding step results in a decision of allocating the container on the current virtual machine, on a different existing virtual machine or on the newly instantiated virtual machine (¶ 17, “If resource usage of a container on one virtual machine is exceeding some defined threshold, the cloud management software may initiate a container live migration of the container to another virtual machine in the container cluster or create a new virtual machine in one of the hosts in the container cluster host group and use the container live migration to move the container into the newly created container host”).

Claim(s) 24, 25, 27-29, 31, 33, and 35 correspond(s) to claim(s) 21, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 32, Palermo teaches: the apparatus comprises one of a virtualized network function manager, an element manager, or another dedicated entity (¶ 29, “VNFM 220 manages the deployments and inter-connections between the VNFCs comprising a VNF, and hence, will deliver the platform capabilities implemented by the embodiment from NFVI 202 to VIM 222 and to VNFM 220”).

Claim(s) 36 correspond(s) to claim(s) 32, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 22, 26, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palermo, as applied above, and further in view of Yu (US 2017/0048165).

Regarding claim 22, Palermo does not teach, however, Yu teaches: the deciding further comprises deciding the allocation based on a class of affinity rules that indicate placement of a container in a compute instance (¶ 60, “The specific requirements for the network service instantiation, for example, includes at least one type from a group of: affinity/anti -affinity policies, dependency policies between different VNFs in the network service and other resource constraints for related VNFs (e.g., deployment locations constraints for one or more VNFs in the network service)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the deciding further comprises deciding the allocation based on a class of affinity rules that indicate placement of a container in a compute instance, as taught by Yu, in the same way to deciding an allocation, as taught by Palermo. Both inventions are in the field of performing allocation for NFV, and combining them would have predictably resulted in “resource management in the NFV system”, as indicated by Yu (¶ 2).

Claim(s) 26, 30, and 34 correspond(s) to claim(s) 22, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB D DASCOMB/Primary Examiner, Art Unit 2199